Citation Nr: 1646965	
Decision Date: 12/15/16    Archive Date: 12/30/16

DOCKET NO.  15-02 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to Veterans Retraining Assistance Program (VRAP) benefits from September 23, 2013, to December 20, 2013.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to December 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2014 administrative decision of Buffalo, New York, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction over the case was subsequently transferred to the RO in Providence, Rhode Island.  

In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in July 2015.  A transcript of the hearing is associated with the record.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System.


FINDING OF FACT

The Veteran's training for a substance abuse and behavioral disorder counseling program of study at the Community College of Rhode Island was below full-time throughout the period of the claim.


CONCLUSION OF LAW

The criteria for VRAP benefits from September 23, 2013, to December 20, 2013, have not been met.  VOW to Hire Heroes Act of 2011, Pub. L. No. 112-56, 125 Stat. 713, § 211 (Nov. 21, 2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist

As a preliminary matter, the Board notes that the provisions of 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016) concerning VA's duties to notify and assist claimants are not applicable to this claim because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 231 (2000).  As discussed below, the resolution of the claim is wholly dependent on interpretation of the applicable law pertaining to VRAP benefits.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002) (VCAA is not applicable when the law as mandated by the statute, rather than the evidence, is dispositive of the claim.).

Legal Criteria

The Veterans Retraining Assistance Program (VRAP) is a component of the VOW to Hire Heroes Act of 2011 that offers up to 12 months of training assistance to unemployed veterans through an approved program by a community college or technical school that leads to an associate degree or a certificate and is designed to provide training for a "high demand" occupation.  VOW to Hire Heroes Act of 2011, Pub. L. No. 112-56, 125 Stat. 713, § 211(e)(1)(B) (Nov. 21, 2011).

Pursuant to the VRAP, an eligible Veteran must: be at least 35 but no more than 60 years old; be unemployed; have last been discharged under other than dishonorable conditions; not be eligible for any other VA education benefit programs; not be in receipt of VA compensation due to unemployability; and not be, or have been in the last 180 days, enrolled in a Federal or state job training program.  The program allowed for enrollment of up to 45,000 veterans from July 1, 2012, to September 30, 2012, and up to 54,000 veterans from October 1, 2012, to March 31, 2014.   

VRAP specifies that participants must be enrolled on a full-time basis in a VA approved program of education offered by a community college or technical school in order to receive up to 12 months of assistance equal to the monthly full-time payment rate under the Montgomery GI Bill-Active Duty program.  A participant will not receive benefits for any time period during which training drops below full-time.  

VA will not pay education benefits for a course from which the veteran withdraws or receives a nonpunitive grade, unless the veteran withdraws because he is ordered to active duty; or mitigating circumstances are demonstrated.  See 38 C.F.R. §§ 21.4135, 21.4136, 21.7135 (2016).  If the appellant was not ordered to active duty, and did not have mitigating circumstances, the effective date of a course from which he or she withdrew or received a nonpunitive grade will be the beginning of the term.  See 38 C.F.R. §§ 21.4135, 21.4136, 21.7135 (2016).

In an August 2013 letter, the Buffalo RO notified the Veteran that he had been awarded educational benefits under the VRAP to be applied to full-time training. The Veteran was notified that he was entitled to benefits from September 4, 2013, to December 20, 2013, and that he had until April 1, 2014, to use these benefits.  The August 2013 letter advised the Veteran that VA would not pay for courses he did not attend, courses from which he withdrew, and courses completed but for which he received a grade that would not count towards graduation.  He was advised that he was responsible for all debts resulting from changes in his enrollment, and that VRAP benefits could only be paid for full-time enrollment.

In the January 2014 administrative determination on appeal, the Veteran was informed that benefits were stopped on September 23, 2013, because the school notified VA that his status had changed and his training was reduced to below full-time.  He was assessed an overpayment charge for VRAP payments already disbursed between September 23, 2013, and December 20, 2013.

The Veteran contends that had extenuating circumstances that prevented him from completing a full-time schedule from September 23, 2013, to December 20, 2013.  The Veteran testified in July 2015 that he withdrew from some of his classes due to health problems and the health of his mother toward the end of the term.  He noted that he successfully completed a full-time course load the following semester and contends that the benefits should be granted under equity.   

The Veteran does not dispute that he did not complete a full-time credit hour schedule for the semester from September 2013 to December 2013.  As noted above, VRAP benefits were only authorized under the VOW to Hire Heroes Act of 2011 for full-time training programs.  The Board notes that it does not have the authority to grant VRAP benefits on an equitable basis.  See 38 U.S.C.A. § 7104; Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. 416, 425 (1992).  The Board acknowledges that the Veteran reported illness that resulted in the withdrawal from coursework for the period on appeal, but the fact remains that he did not meet the full-time enrollment requirement for VRAP.

The pertinent facts in this case are not in dispute and the law dispositive.  Therefore, the claim must be denied.


ORDER

Entitlement to VRAP benefits from September 23, 2013, to December 20, 2013, is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


